                 Case 1:19-cv-01049-SAB Document 22 Filed 06/08/20 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              EASTERN DISTRICT OF CALIFORNIA
10
                                      )                     Case No. 1:19-cv-01049-SAB
11   NICOLE JONES,                    )
                                      )                     ORDER RE STIPULATION FOR
12            Plaintiff,              )                     SECOND EXTENSION OF TIME TO
                                      )                     SERVE PLAINTIFF’S LETTER BRIEF
13       vs.                          )
                                      )                     (ECF No. 21)
14   COMMISSIONER OF SOCIAL SECURITY, )
                                      )
15                                    )
              Defendant.              )
16                                    )
17
18          On June 8, 2020, Nicole Jones (“Plaintiff”) filed a second extension of time to serve her
19   confidential letter brief on the Commissioner of Social Security (“Defendant”). The Court finds
20   good cause to grant the extension of time.
21          Accordingly, pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:
22          1.       The second stipulation for an extension of time is GRANTED;
23          2.       Plaintiff shall serve her confidential letter brief on or before July 10, 2020;
24          3.       Defendant shall serve his confidential letter brief on or before August 14, 2020;
25          4.       Plaintiff’s opening brief shall be filed on or before September 14, 2020;
26          5.       Defendant’s responsive brief shall be filed on or before October 14, 2020;
27          6.       Plaintiff’s reply, if any, shall be filed on or before October 29, 2020;
28          7.       All other aspects of the December 6, 2019 scheduling order remain in effect; and



                                                    1
                   Case 1:19-cv-01049-SAB Document 22 Filed 06/08/20 Page 2 of 2



 1            8.       The parties are advised that due to the impact of social security cases on the Court’s
 2                     docket and the Court’s desire to have cases decided in an expedient manner,
 3                     requests for modification of the briefing scheduling will not routinely be granted
 4                     and will only be granted upon a showing of good cause. Further, requests to modify
 5                     the briefing schedule that are made on the eve of a deadline will be looked upon
 6
                       with disfavor and may be denied absent good cause for the delay in seeking an
 7
                       extension.
 8
 9   IT IS SO ORDERED.
10
     Dated:        June 8, 2020
11                                                         UNITED STATES MAGISTRATE JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                     2
